*763
JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by appellant. See Fed. R.App. P. 84(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s orders filed January 29 and February 28, 2008 be affirmed. The court did not err in dismissing this action without prejudice or abuse its discretion in denying reconsideration, as appellant must assert his claims in conjunction with his removal proceedings, not in an action against Congress. See, e.g., Quinones v. City of Evanston, Illinois, 58 F.3d 275, 277 (7th Cir.1995) (“A person aggrieved by the application of a legal rule does not sue the rule maker—Congress, the President, the United States, a state, a state’s legislature, the judge who announced the principle of common law. He sues the person whose acts hurt him.”) (emphasis in original).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.